Citation Nr: 0315022	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-19 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active duty for training from July 1988 to 
January 1989, and from January to May 1994; from November 
1990 to July 1991, he was ordered to active duty in support 
of Operation Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the veteran's claim 
of entitlement to service connection for a left shoulder 
condition (which the RO characterized as degenerative joint 
disease of the left shoulder).  The veteran has perfected a 
timely appeal.

It is noted that a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the RO in Montgomery, 
Alabama, in December 2002. 


REMAND

The veteran and his service representative essentially 
contend on appeal that the veteran is entitled to claim 
service connection for degenerative joint disease of the left 
shoulder (claimed as a left shoulder condition).

The Board notes that, in July 2001, the RO contacted the 
National Personnel Records Center (NPRC) and requested the 
veteran's service medical records.  NPRC responded by 
informing the RO that the veteran's records had not yet been 
retired to that facility.  In September 2001, the RO sent a 
letter to the Commander, United States Army, 861st 
Quartermaster Company A, Fort Campbell, Kentucky (the 
veteran's unit of assignment) requesting copies of the 
veteran's service medical records.  In response to this 
request, VA received copies of the veteran's service 
personnel records and a copy of a medical examination 
accomplished at the time of the veteran's entrance into the 
Army Reserve from the Reserve Officer Training Corps (ROTC) 
in June 1992.  The Board notes that, in an undated Deferred 
Rating Decision included in the veteran's claims folder, the 
RO noted that the correct address for the Commander, United 
States Army, 861st Quartermaster Company A was 160 White 
Bridge Road, Nashville, Tennessee 37209.  However, it is 
unclear from a detailed review of the veteran's claims folder 
whether the veteran's unit of assignment was contacted at 
this address for the purpose of obtaining the veteran's 
complete service medical records.  Because not all of the 
veteran's service medical records have been obtained and 
associated with the veteran's claims folder, this case must 
be remanded.  Therefore, on remand, the RO should attempt to 
obtain the veteran's complete service medical records or 
specific confirmation from the appropriate agency that the 
requested records are not available.  The Board also notes 
that additional medical evidence may be available from N. G. 
Clement, M.D., based upon the veteran's testimony in December 
2002.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1. The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to specifically 
include the Commander, United States 
Army, 861st Quartermaster Company A, 160 
White Bridge Road, Nashville, Tennessee 
37209, and again request complete copies 
of the veteran's service medical records.  
Request that a diligent search be 
conducted for all service medical records 
pertaining to the veteran's periods of 
service in the Army or Army  Reserve 
between July 1988 and January 1989, 
November 1990 and July 1991, and between 
January and May 1994.  If these records 
cannot be located, ask for specific 
confirmation of this fact.  Associate all 
service medical records obtained in 
response to this request with the 
veteran's claim.

2.  The RO should obtain any additional 
medical evidence from N. G. Clement, 
M.D., of the North Alabama Bone & Joint 
Clinic, in light of the veteran's 
testimony at his travel Board hearing in 
December 2002.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for degenerative joint disease 
of the left shoulder (claimed as a left 
shoulder condition) in light of all of 
the evidence received since the October 
2002 statement of the case.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns noted 
in this REMAND.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on this 
claim, to include all pertinent evidence 
received since the statement of the case 
(October 2002), and the applicable law 
and regulations governing entitlement to 
claim service connection for degenerative 
joint disease of the left shoulder.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford due process and to accomplish additional 
development and adjudication, and the Board intimates no 
opinion as the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


